Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2006/0045585) in view of Fuwa et al. (US 2018/0364600), Murakami et al. (US 7,295,796) and Saitoh et al. (US 2017/0235259).
Yoneda et al. (…585) disclose a fixing device (8C) ([0075]; and figure 7) comprising: a fixing rotator (81) configured to rotate in a rotation direction ([0050]; [0075]; and figure 7); a pressure rotator (82) configured to press against the fixing rotator to form a nip between the fixing rotator and the pressure rotator, the nip through which a recording medium (P) bearing a toner image (T) formed with toner is conveyed ([0049]; [0050]; [0075]; and figure 7); and a brush (85) configured to contact a surface of the fixing rotator ([0074]-[0079]; and figure 7) [see Applicant’s claim 1].  Implanted members are mounted on an opposed face of the brush, the opposed face disposed opposite the fixing rotator ([0077]; and figure 7) [see Applicant’s claim 2].  The brush is configured to rotate ([0065]; and figures 4A and 4B) [see Applicant’s claim 3]. The brush is configured to rotate in a counter direction opposite the rotation direction of the fixing rotator ([0065]; and figures 4A and 4B) [see Applicant’s claim 4].  A cleaner (95) is configured to contact the brush and remove a foreign substance adhered to the brush from the brush ([0076]; and figure 7) [see Applicant’s claim 5].  The cleaner (95) includes a plate ([0076]; and figure 7) [see Applicant’s claim 6]. An image forming apparatus (100) comprising the fixing device (figure 2) [see Applicant’s claim 9]. A fixing method comprising: rotating a fixing rotator (81) ([0050]; [0075]; and figure 7); conveying a recording medium (P) bearing a toner image formed with toner (T) through a nip formed between the fixing rotator and a pressure rotator (82) ([0049]; [0050]; [0075]; and figure 7); causing a brush (85) to contact a surface of the fixing .   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2006/0045585) in view of Fuwa et al. (US 2018/0364600), Murakami et al. (US 7,295,796) and Saitoh et al. (US 2017/0235259) as applied to claim 1 above, and further in view of Nishikawa et al. (5,115,279).
Yoneda et al. (…585) in view of Fuwa et al. (…600), Murakami et al. (…796) and Saitoh et al. (…259) disclose the features mentioned previously, but do not disclose the claimed support.  Nishikawa et al. (…279) disclose a fixing device including a support (80) disposed opposite a brush (88) via the belt (60) (col. 12, lines 18-40; and figure 20) [see Applicant’s claim 8].  It would have been obvious to one of ordinary skill in the art before the effective filing date .  

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.  
            Applicant argues that the prior art of record does not disclose the newly claimed limitation of a fixing belt including a base layer, elastic layer and a release layer.  However, as explained in the rejection above, newly cited prior art Saitoh et al. (…259) disclose the feature of a fixing belt including a base layer, elastic layer and a release layer.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Sakamaki et al. (US 2015/0323892), Suzuki et al. (US 2016/0202646), Ujiie (US 2016/0363898), Mukoyama et al. (US 2017/0277090) and Mukoyama et al. (US 2018/0284665) disclose a fixing belt comprising a base layer, an elastic layer and a release layer.

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        November 9, 2021